DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinke (U.S. Patent No. 5,803,119).
Regarding claim 1, Steinke discloses a flow control valve (Figs. 1-8) comprising: a valve body (Fig. 4A) having an inlet (Fig. 4A), an outlet (Fig. 4A), and a flow path (Fig. 4A) connecting the inlet and the outlet (Fig. 4A); a trim assembly (Fig. 4A) disposed in the flow path and including a valve seat (at 40) and a cage (20), the cage (20) including a body (Fig. 4) and a central cavity (25) defined by the body of the cage (20); a control member (27) movable in the central cavity (25) of the cage (20) between an open position, in which the control member (27) is spaced away from the valve seat (at 40), and a closed position, in which the control member (27) engages the valve seat (at 40); wherein the body of the cage (20) has a non-circular longitudinal cross-section (Fig. 4).
Regarding claim 2, Steinke discloses the flow control valve (Figs. 1-8) wherein the body of the cage (20) includes a plurality of projections (Fig. 4) extending radially outward from the central cavity (25).
Regarding claim 3, Steinke discloses the flow control valve (Figs. 1-8) further comprising a plurality of flow paths (26) formed in one or more of the plurality of projections (Fig. 4) of the body of the cage (20), the plurality of flow paths (26) extending between an inner wall and an outer wall of the body of the cage (20).
Regarding claim 4, Steinke discloses the flow control valve (Figs. 1-8) wherein the one or more of the plurality of flow paths (26) are oriented substantially tangential (Fig. 4A) to the central cavity (25) of the cage (20).
Regarding claim 7, Steinke discloses the flow control valve (Figs. 1-8) further comprising a peripheral cavity (26) disposed radially outward relative to the central cavity (25), wherein the peripheral cavity (26) is in fluid communication with the central cavity (25).
Regarding claim 8, Steinke discloses the flow control valve (Figs. 1-8) further comprising a baffle (walls of 23) disposed in the peripheral cavity (26).
Regarding claim 10, Steinke discloses a cage assembly (Figs. 1-8) comprising: a control member (27); and a cage (20) having a central cavity (25) and a body (Fig. 4) defining the central cavity (25), the body having a non-circular longitudinal cross-section (Fig. 4); wherein the central cavity (25) of the cage (20) slidably receives the control member (27).
Regarding claim 11, Steinke discloses the cage assembly (Figs. 1-8) wherein the body of the cage (20) includes a plurality of lobes (Fig. 4) adjacent the central cavity (25) of the cage (20).
Regarding claim 12, Steinke discloses the cage assembly (Figs. 1-8) further comprising a plurality of flow paths (26) extending through one or more lobes (Fig. 4) of the plurality of lobes (Fig. 4).
Regarding claim 13, Steinke discloses the cage assembly (Figs. 1-8) wherein the plurality of flow paths (26) are tangentially oriented (Fig. 4A) relative to the central cavity (25).
Regarding claim 14, Steinke discloses the cage assembly (Figs. 1-8) further comprising a plurality of peripheral cavities (26) in fluid communication with the central cavity (25), wherein each peripheral cavity (26) of the plurality of peripheral cavities (26) is defined by one lobe of the plurality of lobes (Fig. 4).
Regarding claim 16, Steinke discloses the cage assembly (Figs. 1-8) further comprising a baffle (walls of 23) disposed in at least one peripheral cavity (26) of the plurality of peripheral cavities (26).
Regarding claim 18, Steinke discloses a cage (20) for a fluid control device (Figs. 1-8), the cage (20) comprising: a body (Fig. 4) having an interior wall and an exterior wall (Fig. 4); a central cavity (25) defined by the interior wall of the body (Fig. 4); and a plurality of flow paths (26) connecting the interior wall and the exterior wall (Fig. 4A), the plurality of flow paths (26) tangentially disposed (Fig. 4A) relative to the central cavity (25); wherein the body has a non-circular longitudinal cross-section (Fig. 4).
Regarding claim 19, Steinke discloses the cage (Figs. 1-8) wherein the body (Fig. 4) includes a plurality of projections (Fig. 4) extending outwardly from the central cavity (25), at least one of the plurality of projections (Fig. 4) defining a peripheral cavity (26) that is fluidly connected to the central cavity (25).

Allowable Subject Matter
Claims 5, 6, 9, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753